Citation Nr: 0126771	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-21 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for low back strain, 
and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to 
June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which determined that new and 
material evidence had not been submitted sufficient to reopen 
the claim of service connection for low back strain.  

In a January 2001 supplemental statement of the case (SSOC), 
the RO determined that there was new and material evidence to 
reopen the veteran's claim for service connection for low 
back strain, but insufficient to establish service 
connection.  However, the Board must determine whether new 
and material evidence has been submitted irrespective of the 
RO's finding.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  


FINDINGS OF FACT

1.  Service connection for low back strain was most recently 
denied by January 1999 rating decision.  The veteran was 
notified of this decision the same month and did not perfect 
an appeal.  

2.  Evidence submitted since the January 1999 rating decision 
includes (1) the appellant's contentions, including those 
raised at personal hearing in 2000; (2) VA outpatient 
treatment records from February 1985 to October 2000; (3) a 
March 2000 medical opinion submitted on behalf of the 
veteran's claim by his VA physician; and (4) medical records 
from the Post Office from 1985 to 1999, regarding an injury 
sustained at work.  

3.  The evidence received since the January 1999 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The January 1999 rating decision finding no new and 
material evidence to reopen the claim for service connection 
for low back strain is final.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. § 3.160(d) (2001).  

2.  Evidence received since the January 1999 rating decision 
is new and material, and the veteran's claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In May 1987, the veteran submitted a claim for service 
connection for a back condition.  He stated that he sustained 
a persistent back problem which began in June 1981 at Fort 
Riley and continued at Fort Gordon.  He submitted an 
April 1987 chiropractor's report indicating that he injured 
his back and groin in 1975.  He also submitted a May 1987 VA 
outpatient treatment record which indicated that he had 
problems with his back of 6 to 8 years' duration.  He 
indicated that he had gone to a chiropractor which did not 
help.  He stated that he had been told he had a curvature of 
the spine. 

The RO obtained the service medical records which showed that 
the veteran had a ROTC (Reserve Officers Training Corps) 
examination in June 1981.  He complained of recurrent low 
back pain and was noted to have mild scoliosis, secondary to 
leg length.  It was not considered disqualifying.  Service 
medical records revealed periodic complaints of low back pain 
in 1982 and 1983.  Military Evaluation Board Proceedings in 
February 1984 indicated that the veteran was ambulatory 
without physical limitations except for vision loss.  No 
diagnosis related to low back pain was mentioned.  

A September 1987 VA examination report showed some 
paravertebral soreness to pressure, no spasm and a normal 
curvature.  

By rating decision of October 1987, service connection for 
low back strain was denied.  The veteran's back condition was 
determined to have existed prior to service and the evidence 
of record did not indicate aggravation.  The veteran was 
notified of the denial by letter of November 1987. He did not 
file a VA Form 9 or any correspondence that could be 
construed as a substantive appeal within the year after 
notice of the October 1987 rating decision.  

In June 1997, the veteran attempted to reopen his claim for 
service connection for a low back condition.  He was informed 
in a June 1997 letter from the RO of what was needed to 
submit new and material evidence to reopen the claim for 
service connection for low back strain.  No response was 
received.  By rating decision of August 1997, the RO 
determined that new and material evidence sufficient to 
reopen the claim for service connection for low back strain 
had not been submitted.  

In July 1998, the veteran again attempted to reopen his claim 
for service connection for a low back condition.  He was 
informed in a July 1998 letter from the RO of what was needed 
to submit new and material evidence to reopen the claim for 
service connection for low back strain.  No response was 
received.  By rating decision of January 1999, the RO 
determined that new and material evidence sufficient to 
reopen the claim for service connection for low back strain 
had not been submitted.  

In February 2000, the veteran again attempted to reopen his 
claim.  In a March 2000 letter, the RO advised him that 
service connection had been previously denied for a back 
condition and told him what would be required to reopen his 
claim.  The veteran submitted a letter dated March 16, 2000, 
from his primary care physician at the VA medical center, who 
stated that the veteran had chronic low back pain, dating 
back, according to the veteran's reported history, to his 
duty in the military.

Other evidence submitted since the January 1999 rating 
decision consists of (1) VA outpatient treatment records 
dated from 1985 to 1999; (2) testimony at a personal hearing 
before a hearing officer at the RO; and (3) medical evidence 
from the Postal Service regarding a back injury in July 1987.  


II. Legal Analysis

A.  Duty to Assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Regulations have recently been adopted that effectuate the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This new law specifically provides that "[n]othing 
in this section shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured . . . ."  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

The final regulations implementing the VCAA likewise apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
new regulations do not apply to this claim, which was filed 
before August 29, 2001.

VA has fulfilled the notice and duty to assist requirements 
as they pertain to this particular case.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  For instance, the veteran was notified of 
the information necessary to substantiate his claim.  He was 
informed in his notice letter of March 2000 and his statement 
of the case in September 2000 that what was needed was new 
and material evidence in support of his claim.  See 
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)-(b)).  VA has no outstanding duty to inform 
him that any additional information or evidence is needed. 

The RO received the veteran's private treatment records from 
the Postal Service, VA examinations and outpatient treatment 
records.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  Because the Board's decision 
herein is favorable to the veteran on the question of whether 
new and material evidence has been submitted, there is no 
need to delay decision on that point while looking for more 
evidence.

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Under the circumstances, 
adjudication of this appeal without referral to the RO for 
consideration under VCAA poses no harm or prejudice to the 
veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  


B.  Application of laws to facts

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2001).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a NOD with the 
decision, and the decision becomes final if a NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b),(c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2001).  

In the October 1987 rating decision, the RO denied, on the 
merits, the veteran's  claim for service connection for low 
back strain.  A letter from the RO, advising the veteran of 
that decision and of appellate rights and procedures, was 
issued in November 1987.  No correspondence was received from 
the veteran within the appeal period.  The veteran did not 
appeal the October 1987 decision; therefore, that decision is 
final.  38 U.S.C.A. § 7105 (West 1991).

In addition to the October 1987 decision, the RO has found no 
new and material evidence sufficient to reopen the claim for 
low back strain in rating decisions of August 1997 and 
January 1999.  In order to determine whether new and material 
evidence has been presented, the Board looks to the last 
final disallowance of this claim.  In January 1999, there was 
no competent evidence establishing that a disability was 
incurred in or aggravated by service.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The evidence received subsequent to the January 1999 rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence received subsequent to January 1999 is the 
following:  (1) the veteran's contentions, including those 
raised at his personal hearing in 2000; (2) VA outpatient 
treatment records dated from 1985 to 1999; (3) a March 2000 
VA medical opinion; (4) and medical evidence from the Postal 
Service regarding a post-service back injury.  

The veteran's contentions, including those that were raised 
at his personal hearing, are not new and material.  He has 
alleged that he had chronic back pain prior to and while in 
service.  He claimed that he still has that chronic back pain 
today.  Additionally, he testified that he had back injury as 
a result of parachute jump school in service.  He has not 
submitted any new contentions regarding this claim; he has 
merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the January 1999 rating decision and is 
not new for purposes of reopening a claim.

The medical evidence from the Postal Service is new, but not 
material.  This medical evidence is evidence that for the 
most part, shows treatment for injuries of the back incurred 
while a Post Office employee and there is no showing that it 
is in anyway associated with service.  Therefore, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The March 2000 VA medical opinion and VA outpatient treatment 
records are new and material.  The medical opinion dating the 
veteran's chronic back pain to service is new as it has never 
been presented before.  It is material as it links the 
veteran's chronic low back pain to service.  The VA 
outpatient treatment records are also new and material 
because they were never before reviewed in connection with 
the claim for service connection for a low back condition.  
This evidence is so significant that it must be considered in 
order to fairly decide the claim.  Thus, it is new and 
material and warrants reopening of the instant claim.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a low back condition is 
reopened, and the appeal to that extent, is granted.  



REMAND

The medical opinion submitted by the veteran's VA examiner 
and outpatient treatment records not previously of record 
were sufficient to reopen the claim at issue.  However, the 
medical opinion is presumed credible only for purposes of 
reopening the claim.  Now that the claim is reopened, the 
presumption as to the credibility of the evidence no longer 
applies and the Board must now determine both the weight and 
credibility of the evidence.  See Justus v. Principi, 3 Vet. 
App. 510 (1992). 

The VA examiner indicated that he treated the veteran for 
various medical problems and indicated that the veteran's 
chronic back pain dates back to his duty in the military, by 
the veteran's history.  It will require more than the 
veteran's own history to relate a current back disability to 
service.

The veteran claims that he was in airborne school and that he 
injured his back after several jumps.  There is no evidence 
of record which indicates that he was in airborne school 
and/or that he sustained injury as a result thereof.  The 
veteran's service personnel records would be helpful in this 
regard.  Moreover, VA has a duty to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
the claim.  The claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records from non-
Federal agency or departmental custodians.  66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  The RO should inform the appellant 
of the importance of any records that show that he was in 
airborne school in service and that he injured his back 
performing jumps.  The RO should also make every effort to 
locate and obtain the veteran's service records.  

The veteran's VA treatment records from October 1984 to May 
1987, from April 1998 to April 1999, and MRIs (magnetic 
resonance imagery) from February 1998 and October 2000 are of 
record.  The RO should associate with the claims file the 
veteran's VA treatment records from May 1987 to April 1998 
and from April 1999 to the present.

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See 38 U.S.C.A § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
After the RO has received the veteran's VA medical records 
and service personnel records, the veteran should be examined 
and an opinion given as to whether it is at least as likely 
as not that the veteran's low back condition is the result of 
any disease or injury shown in service records or otherwise 
confirmed, or was a pre-existing condition aggravated by 
active service, or is attributable to post-service injury.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

2.  The RO should obtain the veteran's 
service personnel records and associate 
them with the claims folder. 

3.  The RO should obtain any VA medical 
records from May 1987 to April 1998 and 
from April 1999 to the present.  
Associate all records with the claims 
file. 

4.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
must be made available to and reviewed by 
the examiner, who should be asked to 
state a medical opinion as to the 
diagnosis of the veteran's low back 
condition and whether it is at least as 
likely as not that the claimed condition 
is due to, or aggravated by, any injury 
in service, as opposed to any post-
service injury.  The medical rationale 
for any opinion should be stated.

5.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001) is completed.  See 66 
Fed. Reg. 45,620, 45,5630-32 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

6.  Review the claims file and 
readjudicate the claim.  If the claim 
remains denied, the appellant should be 
furnished an appropriate SSOC and given 
the opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



